DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over of Yousefpor et al. (U.S. Patent Publication 20180284946 A1, Assignee: Apple) in view Chang et al. (U.S. Patent Publication 20160179222 A1, Assignee: Apple, Filed: 12/18/2014).


    PNG
    media_image1.png
    958
    862
    media_image1.png
    Greyscale

Regarding claim 1, Yousefpor discloses “An active stylus, comprising: 
a stylus body (Fig. 4, stylus 400) including a first electrode for sending a signal and (Fig. 4, [0042] “In stylus some examples, tip 420 of stylus 400 can include an electrode configured to emit a stimulation signal to be detected by a separate touch-sensitive device”) a pen body (Fig. 4. body of stylus 400) extending along a first direction; and 
a touch sensor, which is a part of the active stylus, (Fig. 4, [0043] “touch sensitive area 410 of stylus 400 can include an array of capacitive touch sensors”, [0045] [0046]) provided on or in the pen body (Fig. 4. body of stylus 400) and including a plurality of column electrodes (Fig. 4 shows many column electrodes of 435. [0045] – [0047]. Examiner interprets combined (first and second) electrode on one row of 435 as “column electrode”. Combined (third and fourth) electrode on one row of 435 as “column electrode” Please refer to above diagram for evidentiary support.) extending along the first direction, 
wherein there is a first gap between two adjacent column electrodes, (Fig. 4, there is a gap between first and second column electrode of column 1 of 432. Please refer to above diagram for evidentiary support.)  and each said column electrode includes: 
a first sensing electrode  (Fig. 4, first conductive electrode 435 on first row and first column, SE11) having a first end in the first direction, wherein the first end has a recess which defines a recess area (Fig. 4, recess area is conductive electrode 435 between first row and second column) ; and 
a second sensing electrode (Fig. 4, first conductive electrode 435 on first row and second column, SE12) having a second end in the first direction, wherein the second end has a projection extending into the recess area, there is a second gap between the projection and the recess, (Fig. 4, [0045] – [0047]) 
Yousefpor does not discloses “the second gap is smaller than the first gap”. 
(Fig. 9. Shows second gap is smaller than the first gap. Please refer to following diagram for evidentiary support. [0057] – [0062]) 

    PNG
    media_image2.png
    599
    845
    media_image2.png
    Greyscale

US 20160179222 A1 Fig. 9 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Chang into device of Yousefpor.  The suggestion/motivation would have been to improve efficiency. (Chang: [0057])
Regarding claim 5, Yousefpor and Chang disclose “further comprising: a control circuit electrically connected to the first sensing electrode and the second sensing 
Regarding claim 6, Yousefpor and Chang disclose “further comprising a wireless transmission circuit coupled to the control circuit and configured to send the first signal outside of the active stylus”.  (Chang Fig. 3, [0048] “Wireless circuitry 72”)  
Regarding claim 7, Yousefpor and Chang disclose “wherein the control circuit is coupled to the first electrode and sends the first signal to an outside of the active stylus through the first electrode”. (Chang Fig. 3, [0042] control circuitry 60 [0047] [0067]) 

Allowable Subject Matter
Claims 2, 3, 4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the second gap is in a range of 0.3 to 0.61 mm.", in the context of the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because arguments do not apply to newly cited Yousefpor and Chang references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693